Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 6/2/2021 has been entered, considered, and an action on the merits follows
Response to Arguments
Applicant’s arguments, see pg 7, with respect to the rejection of claim 9 under 35 USC 102(a)(1) as being anticipated by Grebenkin (WO 2016/010460 A1) have been fully considered and are persuasive. The examiner agrees that Grebenkin only discloses the stator tool components are adjustable in plane A and plane B. Grebenkin fails to disclose the stator tool components are adjustable from an angle of -45° to 45° relative to the X direction in plane A and from an angle of -10° to 10° relative to the X direction in plane B. Therefore, the rejection has been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12 is canceled. Authorization for this examiner’s amendment was given in an interview with George Coury on 7/16/2021.
Claims 1-8 and 16-20 are canceled because they are drawn to a non-elected invention. The applicant chose to elect a different invention without traverse. See applicant’s reply on 11/6/2019.
Allowable Subject Matter
Claims 9, 10, 13 and 15 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the at least one stator tool component is adjustable from an angle of -45° to an angle of 45°”  in combination with the rest of the claimed limitations set forth in claim 9. 
Grebenkin (WO 2016/010460 A1) discloses a device having a drive unit driving a rotor element, the rotor element having rotor tools and each rotor tool having rotor tool components. Also a stator element having stator tools and each stator tool having stator tool components. The stator tool components being adjustable relative to the X direction (direction of gravity) in plane A (tangential plane of the stator element) and in plane B (radial plane of the stator element).
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the base reference because adjusting the current 0° 
Battey et al (US 1,727,156) discloses a device having a drive unit driving a rotor element, the rotor element having rotor tools and each rotor tool having rotor tool components. Also a stator element having stator tools and each stator tool having stator tool components. The stator tools being tensioned chains where the tension can be adjusted on both ends of the chain. The chains vibrate during crushing action depending on the amount of tension.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight. While vibration does occur, one of ordinary skill in the art would not conclude that the vibration causes a 45° change in angle in plane A (tangential direction).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725